Judge Roane
pronounced the following opinion of the Court-
“ It seems to the Court here, that the paper offered in evidence to support the declaration, materially varying from the one declared on, (the admissibility of which *119first-mentioned paper, ivas reserved for the opinion of the Court by the verdict of the jury,, was improper evidence to support the declaration, and that the said judgment is erroneous which was therefore reversed, &c. and judgment was entered in favour of the plaintiff in error.